Citation Nr: 1518401	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right thumb sprain.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for glaucoma/an eyesight disorder.

4.  Entitlement to service connection for residuals of a back injury).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant served (apparently on active duty for training) in the U.S. Navy Reserves from March 1979 to July 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and April 2013 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The August 2011 rating decision denied service connection for right thumb sprain and migraine headaches.  The May 2013 substantive appeal in the matters (on VA Form 9) shows that the appellant requested a videoconference hearing before the Board.  The April 2013 rating decision, in pertinent part, denied service connection for glaucoma/an eyesight disorder and for residuals of a back injury.  In the May 2014 substantive appeal on these matters the appellant indicated he did not want a hearing before the Board. 

The issues of service connection for residuals of a right thumb sprain and for migraine headaches are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action is required.


FINDINGS OF FACT

1.  Glaucoma/an eyesight disorder was not manifested in service and the preponderance of the evidence is against a finding that any such disability is related to an event, injury, or disease in service.

2.  A back injury in service is not shown; any current back disorder is not shown to be related to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for glaucoma/an eyesight disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Service connection for residuals of a back injury is not warranted.  38 U.S.C.A. §§1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in March 2012, VA notified the appellant of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing; the evidence that VA would attempt to obtain; and how VA assigns disability ratings and effective dates of awards.  

The appellant's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claims decided herein because such was not necessary.  Absent any evidence of a nexus between the claimed eye and back disorders and service (i.e. of a related event, disease or injury therein), an examination to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4).  Even the low threshold standard for determining when an examination is needed endorsed by the United States Court of Appeals for Veterans Claims (Court) in McClendon v. Nicholson, 20 Vet. App. 27 (2006) is not met.  The appellant has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service (to include on active duty for training).  38 U.S.C.A. §§ 101(24), 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of (1) a current disability for which service connection is claimed; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
A disorder diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Eyesight Disorder

The appellant alleges that service connection for an eyesight disorder is warranted because he sustained an eye was injury in service and had bad eyesight therein.  His STRs are silent for any report of injury to the eyes or complaints, findings, treatment, or diagnosis regarding problems with the eyes.  The record shows he wears glasses.  On March 26, 1979 service enlistment examination his right eye distant vision was 20/200, corrected to 20/40 and left distant vision was 20/70, corrected to 20/25.  Near vision bilaterally was J-6, corrected to "J".  A March 28, 1979 eye examination found visual acuity of 20/40 on the right and 20/70 on the left, both correctable to 20/20.  

In March 2008 the appellant called in a message (to VA Medical Center (VAMC)) indicating he was hit in the eye and had been using witch hazel; the swelling had gone down, but his vision was still blurry.  He called back a few days later and reported that his eyesight cleared some with eye water, but was still "Fuzzy" off and on.  A March 2008 VA primary care record notes that the appellant was hit in the right eye by a hand with a ring on it when he was robbed while working (shining shoes at a club).  He stated that his vision has been blurry since.  He did not black out, but could not see for a few seconds after the injury.  He did not have complete loss of vision, but right eye vision was more blurred.  The left eye had some blurred vision, but not like in the right eye.  The assessment, in pertinent part, was blurred vision, status post altercation

A July 2012 VA optometry clinic report notes the appellant's complaints of blurred vision in both eyes, left eye worse and no pain.  The assessments were astigmatism, cataract, nuclear sclerosis left eye, and presbyopia.  A February 2013 VA pre-surgical clinic report, notes a history of visual problems including that the appellant wears glasses and has diminished left eye vision.  A September 2013 problem list notes blurred vision, astigmatism, presbyopia, and cataract, nuclear sclerosis.

The evidence of record does not show a diagnosis of glaucoma (or that such diagnosis was entertained).  While the appellant is competent to observe he has visual problems, he is not competent to establish by his own assertion that he has a disease process such as glaucoma as the diagnosis of glaucoma requires medical expertise/diagnostic studies (such as measurements of intraocular eye pressures).   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran is not shown to have glaucoma, he has not satisfied the threshold legal requirement for establishing service connection for such disability, and service connection for glaucoma is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The analysis turns to whether any other eyesight disorder shown may be related to service /a disease or injury therein.  An eye injury in service is not shown; and the  STRs also do not show that the appellant had an eye disease in service.  The STRs do show that he had a refractive error, and wore glasses.  Refractive error is not a compensable disability (unless resulting from a disease or injury). 38 C.F.R. § 3.303(c).  Notably, an eye disease or injury in service is not shown.

There is nothing in the record showing that the claimed glaucoma/eyesight disorder may be related to service (particularly without credible evidence of any eye injury therein).  Notably, the other eye disorders shown (cataract, nuclear sclerosis) are not shown in the record prior to July 2012 (approximately 33 years following the appellant's discharge from active duty).  This is probative evidence against a finding that an eyesight disorder had its onset in service.  

The Veteran's assertion that he sustained an eye injury in service is not credible.  It is inconsistent with contemporaneous records, not supported by competent medical evidence, and has been made in connection with a claim for compensation (i.e., it is self-serving, and compensation-driven, and not credible0.  See Pond v. West, 12 Vet. App. 341 (1991) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In summary, an eye disease or eye injury in service is not shown, and there is no competent evidence that a current eye disability may somehow be etiologically related to service.  The  preponderance of the evidence is against this claim, and the appeal in the matter must be denied.

Back Disorder

The appellant contends that service connection for a back disorder is warranted because such disability resulted from an injury sustained in a fall therein.  His STRs are silent for a back injury or complaints, treatment, or diagnosis of a back disorder.  

A November 2011 VA outpatient treatment report notes the appellant presented for routine follow-up.  He did not report any back problems; but received an assessment of chronic back pain.  In May 2012 he was seen at VA outpatient clinic and requested pain medication.  He stated, "I just feel bad."  No complaints regarding his back were reported; the assessment was chronic low back pain.  A January 2013 VA outpatient treatment report notes the Veteran's complaints of chronic right thumb pain; there was no mention of back pain.  The assessment was chronic back pain.  A March 2013 VA emergency department report notes a history of chronic back pain.  An April 2013 VA outpatient clinic report notes the Veteran was having chest pain, which radiated to the right side of his upper back when he awoke and seemed to be worse with movement.  In July 2013 he presented for follow-up, stating that his pain medication was not working.  The assessment was chronic back pain.  A September 2013 VA outpatient treatment report notes he presented "wanting to get something for pain."  The assessment was chronic back pain.  

The evidence is equivocal as to whether the appellant has a current chronic back disability.  While the record does not show a current diagnosis of such disability, ha has received medication for back pain (suggesting there may be underlying pathology).  However, his STRs are silent for back injury and back complaints.  Therefore, there no suggestion in the record that any current back disability might be related to service.   In the absence of an etiological factor in service to which a current back disability could be attributed/any competent evidence that a current back disability might be related to service, development to establish whether there is a nexus between a current back disability and service would be pointless.   

In the absence of any evidence that a current chronic back disability might be related to service, the preponderance of the evidence is against this claim, and the appeal in the matter must be denied.  


ORDER

Service connection for glaucoma/an eyesight disorder is denied.

Service connection for residuals of a back disorder is denied.


REMAND

In May 2013, the appellant submitted a VA Form 9 (substantive appeal) in the matters of service connection for residuals of a right thumb sprain and migraine headaches, and indicated therein that he wished to have a videoconference hearing before the Board with regarding those claims; there is nothing in the record indicating he was withdrawing the request (he did indicate, in a subsequent VA-Form 9, that he did not want a hearing on the two other issues addressed above).  He is entitled to such a hearing before the Board.  See 38 C.F.R. §  20.700(a).  As videoconference hearings are scheduled by the AOJ, the case must be remanded for that purpose.

Accordingly, these claims are REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing before the Board addressing the issues of service connection for residuals of a right thumb sprain and migraine headaches.  The Veteran and his representative should be notified by letter of the date, time, and place of the hearing.  Thereafter, these claims must be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


